PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $16,401.00 for services rendered to West Virginia Institute of Technology, a facility of the respondent under a contract for all labor and equipment necessary to provide corrective, predictive, and preventative maintenance on all heating, ventilating, air
conditioning and temperature control and related systems. The invoice for services rendered in
January 1990 was not processed for payment int he proper fiscal year; therefore, the claimant has not been paid.
In view of the foregoing, the Court makes an award in the amount of $16,401.00.
Award of $16,401.00.